
	
		II
		111th CONGRESS
		2d Session
		S. 3945
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2010
			Mr. Akaka (for himself
			 and Mr. Inouye) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To express the policy of the United States
		  regarding the United States relationship with Native Hawaiians and to provide a
		  process for the recognition by the United States of the Native Hawaiian
		  governing entity.
	
	
		1.Short titleThis Act may be cited as the
			 Native Hawaiian Government
			 Reorganization Act of 2010.
		2.FindingsCongress finds that—
			(1)the Constitution vests Congress with the
			 authority to address the conditions of the indigenous, native people of the
			 United States and the Supreme Court has held that under the Indian Commerce,
			 Treaty, Supremacy, and Property Clauses, and the War Powers, Congress may
			 exercise that power to rationally promote the welfare of the native peoples of
			 the United States so long as the native people are a distinctly native
			 community;
			(2)Native Hawaiians, the native people of the
			 Hawaiian archipelago that is now part of the United States, are 1 of the
			 indigenous, native peoples of the United States, and the Native Hawaiian people
			 are a distinctly native community;
			(3)the United States has a special political
			 and legal relationship with, and has long enacted legislation to promote the
			 welfare of, the native peoples of the United States, including the Native
			 Hawaiian people;
			(4)under the authority of the Constitution,
			 the United States concluded a number of treaties with the Kingdom of Hawaii,
			 and from 1826 until 1893, the United States—
				(A)recognized the sovereignty of the Kingdom
			 of Hawaii as a nation;
				(B)accorded full diplomatic recognition to the
			 Kingdom of Hawaii; and
				(C)entered into treaties and conventions of
			 peace, friendship and commerce with the Kingdom of Hawaii to govern trade,
			 commerce, and navigation in 1826, 1842, 1849, 1875, and 1887;
				(5)pursuant to the Hawaiian Homes Commission
			 Act, 1920 (42 Stat. 108, chapter 42), the United States set aside approximately
			 203,500 acres of land in trust to better address the conditions of Native
			 Hawaiians in the Federal territory that later became the State of Hawaii and in
			 enacting the Hawaiian Homes Commission Act, 1920, Congress acknowledged the
			 Native Hawaiian people as a native people of the United States, as evidenced by
			 the Committee Report, which notes that Congress relied on the Indian affairs
			 power and the War Powers, including the power to make peace;
			(6)by setting aside 203,500 acres of land in
			 trust for Native Hawaiian homesteads and farms, the Hawaiian Homes Commission
			 Act, 1920, assists the members of the Native Hawaiian community in maintaining
			 distinctly native communities throughout the State of Hawaii;
			(7)approximately 9,800 Native Hawaiian
			 families reside on the Hawaiian Home Lands, and approximately 25,000 Native
			 Hawaiians who are eligible to reside on the Hawaiian Home Lands are on a
			 waiting list to receive assignments of Hawaiian Home Lands;
			(8)(A)in 1959, as part of the compact with the
			 United States admitting Hawaii into the Union, Congress delegated the authority
			 and responsibility to administer the Hawaiian Homes Commission Act, 1920, lands
			 in trust for Native Hawaiians and established a new public trust (commonly
			 known as the ceded lands trust), for 5 purposes, 1 of which is
			 the betterment of the conditions of Native Hawaiians, and Congress thereby
			 reaffirmed its recognition of the Native Hawaiians as a distinctly native
			 community with a direct lineal and historical succession to the aboriginal,
			 indigenous people of Hawaii;
				(B)the public trust consists of lands,
			 including submerged lands, natural resources, and the revenues derived from the
			 lands; and
				(C)the assets of this public trust have never
			 been completely inventoried or segregated;
				(9)Native Hawaiians have continuously sought
			 access to the ceded lands in order to establish and maintain native settlements
			 and distinct native communities throughout the State;
			(10)the Hawaiian Home Lands and other ceded
			 lands provide important native land reserves and resources for the Native
			 Hawaiian community to maintain the practice of Native Hawaiian culture,
			 language, and traditions, and for the continuity, survival, and economic
			 self-sufficiency of the Native Hawaiian people as a distinctly native political
			 community;
			(11)Native Hawaiians continue to maintain other
			 distinctly native areas in Hawaii, including native lands that date back to the
			 ali‘i and kuleana lands reserved under the Kingdom of Hawaii;
			(12)through the Sovereign Council of Hawaiian
			 Homelands Assembly and Native Hawaiian homestead associations, Native Hawaiian
			 civic associations, charitable trusts established by the Native Hawaiian ali‘i,
			 nonprofit native service providers and other community associations, the Native
			 Hawaiian people have actively maintained native traditions and customary usages
			 throughout the Native Hawaiian community and the Federal and State courts have
			 continuously recognized the right of the Native Hawaiian people to engage in
			 certain customary practices and usages on public lands;
			(13)on November 23, 1993, Public Law 103–150
			 (107 Stat. 1510) (commonly known as the Apology Resolution) was
			 enacted into law, extending an apology to Native Hawaiians on behalf of the
			 people of the United States for the United States’ role in the overthrow of the
			 Kingdom of Hawaii;
			(14)the Apology Resolution acknowledges that
			 the overthrow of the Kingdom of Hawaii occurred with the active participation
			 of agents and citizens of the United States, and further acknowledges that the
			 Native Hawaiian people never directly relinquished to the United States their
			 claims to their inherent sovereignty as a people over their national lands,
			 either through the Kingdom of Hawaii or through a plebiscite or
			 referendum;
			(15)(A)the Apology Resolution expresses the
			 commitment of Congress and the President—
					(i)to acknowledge the ramifications of the
			 overthrow of the Kingdom of Hawaii; and
					(ii)to support reconciliation efforts between
			 the United States and Native Hawaiians;
					(B)Congress established the Office of Hawaiian
			 Relations within the Department of the Interior with 1 of its purposes being to
			 consult with Native Hawaiians on the reconciliation process; and
				(C)the United States has the duty to reconcile
			 and reaffirm its friendship with the Native Hawaiian people because, among
			 other things, the United States Minister and United States naval forces
			 participated in the overthrow of the Kingdom of Hawaii;
				(16)(A)despite the overthrow of the Government of
			 the Kingdom of Hawaii, Native Hawaiians have continued to maintain their
			 separate identity as a single distinctly native political community through
			 cultural, social, and political institutions, and to give expression to their
			 rights as native people to self-determination, self-governance, and economic
			 self-sufficiency; and
				(B)there is clear continuity between the
			 aboriginal, indigenous, native people of the Kingdom of Hawaii and their
			 successors, the Native Hawaiian people today;
				(17)Native Hawaiians have also given expression
			 to their rights as native people to self-determination, self-governance, and
			 economic self-sufficiency—
				(A)through the provision of governmental
			 services to Native Hawaiians, including the provision of—
					(i)health care services;
					(ii)educational programs;
					(iii)employment and training programs;
					(iv)economic development assistance
			 programs;
					(v)children’s services;
					(vi)conservation programs;
					(vii)fish and wildlife protection;
					(viii)agricultural programs;
					(ix)native language immersion programs;
					(x)native language immersion schools from
			 kindergarten through high school;
					(xi)college and master’s degree programs in
			 native language immersion instruction; and
					(xii)traditional justice programs; and
					(B)by continuing their efforts to enhance
			 Native Hawaiian self-determination and local control;
				(18)Native Hawaiian people are actively engaged
			 in Native Hawaiian cultural practices, traditional agricultural methods,
			 fishing and subsistence practices, maintenance of cultural use areas and sacred
			 sites, protection of burial sites, and the exercise of their traditional rights
			 to gather medicinal plants and herbs, and food sources;
			(19)the Native Hawaiian people wish to
			 preserve, develop, and transmit to future generations of Native Hawaiians their
			 lands and Native Hawaiian political and cultural identity in accordance with
			 their traditions, beliefs, customs and practices, language, and social and
			 political institutions, to control and manage their own lands, including ceded
			 lands, and to achieve greater self-determination over their own affairs;
			(20)this Act provides a process within the
			 framework of Federal law for the Native Hawaiian people to exercise their
			 inherent rights as a distinct, indigenous, native community to reorganize a
			 single unified Native Hawaiian governing entity for the purpose of giving
			 expression to their rights as a native people to self-determination and
			 self-governance;
			(21)Congress—
				(A)has declared that the United States has a
			 special political and legal relationship for the welfare of the native peoples
			 of the United States, including Native Hawaiians;
				(B)has identified Native Hawaiians as an
			 indigenous, distinctly native people of the United States within the scope of
			 its authority under the Constitution, and has enacted scores of statutes on
			 their behalf; and
				(C)has delegated broad authority to the State
			 of Hawaii to administer some of the United States’ responsibilities as they
			 relate to the Native Hawaiian people and their lands;
				(22)the United States has recognized and
			 reaffirmed the special political and legal relationship with the Native
			 Hawaiian people through the enactment of the Act entitled, An Act to
			 provide for the admission of the State of Hawaii into the Union,
			 approved March 18, 1959 (Public Law 86–3; 73 Stat. 4),
			 by—
				(A)ceding to the State of Hawaii title to the
			 public lands formerly held by the United States, and mandating that those lands
			 be held as a public trust for 5 purposes, 1 of which is for the betterment of
			 the conditions of Native Hawaiians; and
				(B)transferring the United States
			 responsibility for the administration of the Hawaiian Home Lands to the State
			 of Hawaii, but retaining the exclusive right of the United States to consent to
			 any actions affecting the lands included in the trust and any amendments to the
			 Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter 42), that are
			 enacted by the legislature of the State of Hawaii affecting the beneficiaries
			 under the Act;
				(23)the United States has continually
			 recognized and reaffirmed that—
				(A)Native Hawaiians have a direct
			 genealogical, cultural, historic, and land-based connection to their forebears,
			 the aboriginal, indigenous, native people who exercised original sovereignty
			 over the Hawaiian Islands;
				(B)Native Hawaiians have never relinquished
			 their claims to sovereignty or their sovereign lands;
				(C)the United States extends services to
			 Native Hawaiians because of their unique status as the native people of a
			 prior-sovereign nation with whom the United States has a special political and
			 legal relationship; and
				(D)the special relationship of American
			 Indians, Alaska Natives, and Native Hawaiians to the United States arises out
			 of their status as aboriginal, indigenous, native people of the United States;
			 and
				(24)the State of Hawaii supports the
			 reaffirmation of the special political and legal relationship between the
			 Native Hawaiian governing entity and the United States, as evidenced by 2
			 unanimous resolutions enacted by the Hawaii State Legislature in the 2000 and
			 2001 sessions of the Legislature and by the testimony of the Governor of the
			 State of Hawaii before the Committee on Indian Affairs of the Senate on
			 February 25, 2003, and March 1, 2005.
			3.DefinitionsIn this Act:
			(1)Aboriginal, indigenous, native
			 peopleThe term
			 aboriginal, indigenous, native people means a people whom Congress
			 has recognized as the original inhabitants of the lands that later became part
			 of the United States and who exercised sovereignty in the areas that later
			 became part of the United States.
			(2)Apology resolutionThe term Apology Resolution
			 means Public
			 Law 103–150 (107 Stat. 1510), a Joint Resolution extending an
			 apology to Native Hawaiians on behalf of the United States for the
			 participation of agents of the United States in the January 17, 1893, overthrow
			 of the Kingdom of Hawaii.
			(3)CommissionThe term Commission means the
			 Commission established under section 8(b).
			(4)CouncilThe term Council means the
			 Native Hawaiian Interim Governing Council established under section
			 8(c)(2).
			(5)Indian program or service
				(A)In generalThe term Indian program or
			 service means any federally funded or authorized program or service
			 provided to an Indian tribe (or member of an Indian tribe) because of the
			 status of the members of the Indian tribe as Indians.
				(B)InclusionsThe term Indian program or
			 service includes a program or service provided by the Bureau of Indian
			 Affairs, the Indian Health Service, or any other Federal agency.
				(6)Indian tribeThe term Indian tribe has the
			 meaning given the term in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
			(7)Indigenous, native peopleThe term indigenous, native
			 people means the lineal descendants of the aboriginal, indigenous,
			 native people of the United States.
			(8)Interagency coordinating
			 groupThe term
			 Interagency Coordinating Group means the Native Hawaiian
			 Interagency Coordinating Group established under section 6.
			(9)Native hawaiian governing
			 entityThe term Native
			 Hawaiian governing entity means the governing entity organized pursuant
			 to this Act by the qualified Native Hawaiian constituents.
			(10)Native hawaiian membership
			 organizationThe term
			 Native Hawaiian membership organization means an organization
			 that—
				(A)serves and represents the interests of
			 Native Hawaiians, has as a primary and stated purpose the provision of services
			 to Native Hawaiians, and has expertise in Native Hawaiian affairs;
				(B)has leaders who are elected democratically,
			 or selected through traditional Native leadership practices, by members of the
			 Native Hawaiian community;
				(C)advances the cause of Native Hawaiians
			 culturally, socially, economically, or politically;
				(D)is a membership organization or
			 association; and
				(E)has an accurate and reliable list of Native
			 Hawaiian members.
				(11)OfficeThe term Office means the
			 United States Office of Hawaiian Relations established by section 5(a).
			(12)Qualified native hawaiian
			 constituentFor the purposes
			 of establishing the roll authorized under section 8, and prior to the
			 recognition by the United States of the Native Hawaiian governing entity, the
			 term qualified Native Hawaiian constituent means an individual who
			 the Commission determines has satisfied the following criteria and who makes a
			 written statement certifying that he or she—
				(A)is—
					(i)an individual who is 1 of the indigenous,
			 native people of Hawaii and who is a direct lineal descendant of the
			 aboriginal, indigenous, native people who—
						(I)resided in the islands that now comprise
			 the State of Hawaii on or before January 1, 1893; and
						(II)occupied and exercised sovereignty in the
			 Hawaiian archipelago, including the area that now constitutes the State of
			 Hawaii; or
						(ii)an individual who is 1 of the indigenous,
			 native people of Hawaii and who was eligible in 1921 for the programs
			 authorized by the Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter
			 42), or a direct lineal descendant of that individual;
					(B)wishes to participate in the reorganization
			 of the Native Hawaiian governing entity;
				(C)is 18 years of age or older;
				(D)is a citizen of the United States;
			 and
				(E)maintains a significant cultural, social,
			 or civic connection to the Native Hawaiian community, as evidenced by
			 satisfying 2 or more of the following 10 criteria:
					(i)Resides in the State of Hawaii.
					(ii)Resides outside the State of Hawaii
			 and—
						(I)(aa)currently serves or served as (or has a
			 parent or spouse who currently serves or served as) a member of the Armed
			 Forces or as an employee of the Federal Government; and
							(bb)resided in the State of Hawaii prior to the
			 time he or she (or such parent or spouse) left the State of Hawaii to serve as
			 a member of the Armed Forces or as an employee of the Federal Government;
			 or
							(II)(aa)currently is or was enrolled (or has a
			 parent or spouse who currently is or was enrolled) in an accredited institution
			 of higher education outside the State of Hawaii; and
							(bb)resided in the State of Hawaii prior to the
			 time he or she (or such parent or spouse) left the State of Hawaii to attend
			 such institution.
							(iii)(I)Is or was eligible to be a beneficiary of
			 the programs authorized by the Hawaiian Homes Commission Act, 1920 (42 Stat.
			 108, chapter 42), and resides or resided on land set aside as Hawaiian
			 home lands, as defined in such Act; or
						(II)Is a child or grandchild of an individual
			 who is or was eligible to be a beneficiary of the programs authorized by such
			 Act and who resides or resided on land set aside as Hawaiian home
			 lands, as defined in such Act.
						(iv)Is or was eligible to be a beneficiary of
			 the programs authorized by the Hawaiian Homes Commission Act, 1920 (42 Stat.
			 108, chapter 42).
					(v)Is a child or grandchild of an individual
			 who is or was eligible to be a beneficiary of the programs authorized by the
			 Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter 42).
					(vi)Resides on or has an ownership interest in,
			 or has a parent or grandparent who resides on or has an ownership interest in,
			 kuleana land that is owned in whole or in part by a person who,
			 according to a genealogy verification by the Office of Hawaiian Affairs or by
			 court order, is a lineal descendant of the person or persons who received the
			 original title to such kuleana land, defined as lands granted to
			 native tenants pursuant to Haw. L. 1850, p. 202, entitled An Act
			 Confirming Certain Resolutions of the King and Privy Council Passed on the 21st
			 day of December, A.D. 1849, Granting to the Common People Allodial Titles for
			 Their Own Lands and House Lots, and Certain Other Privileges, as
			 amended by Haw. L. 1851, p. 98, entitled An Act to Amend An Act Granting
			 to the Common People Allodial Titles for Their Own Lands and House Lots, and
			 Certain Other Privileges and as further amended by any subsequent
			 legislation.
					(vii)Is, or is the child or grandchild of, an
			 individual who has been or was a student for at least 1 school year at a school
			 or program taught through the medium of the hawaiian language under section
			 302H–6, Hawaii Revised Statutes, or at a school founded and operated primarily
			 or exclusively for the benefit of Native Hawaiians.
					(viii)Has been a member since September 30, 2009,
			 of at least 1 Native Hawaiian membership organization.
					(ix)Has been a member since September 30, 2009,
			 of at least 2 Native Hawaiian membership organizations.
					(x)Is regarded as Native Hawaiian and whose
			 mother or father is (or if deceased, was) regarded as Native Hawaiian by the
			 Native Hawaiian community, as evidenced by sworn affidavits from 2 or more
			 qualified Native Hawaiian constituents certified by the Commission as
			 possessing expertise in the social, cultural, and civic affairs of the Native
			 Hawaiian community.
					(13)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(14)Special political and legal
			 relationshipThe term
			 special political and legal relationship shall refer, except where
			 differences are specifically indicated elsewhere in the Act, to the type of and
			 nature of relationship the United States has with the several federally
			 recognized Indian tribes.
			4.United states policy and purpose
			(a)PolicyThe United States reaffirms that—
				(1)Native Hawaiians are a unique and distinct,
			 indigenous, native people with whom the United States has a special political
			 and legal relationship;
				(2)the United States has a special political
			 and legal relationship with the Native Hawaiian people, which includes
			 promoting the welfare of Native Hawaiians;
				(3)(A)Congress possesses and hereby exercises the
			 authority under the Constitution, including but not limited to Article I,
			 Section 8, Clause 3, to enact legislation to better the conditions of Native
			 Hawaiians and has exercised this authority through the enactment of—
						(i)the Hawaiian Homes Commission Act, 1920 (42
			 Stat. 108, chapter 42);
						(ii)the Act entitled an Act to provide
			 for the admission of the State of Hawaii into the Union, approved March
			 18, 1959 (Public
			 Law 86–3; 73 Stat. 4); and
						(iii)more than 150 other Federal laws addressing
			 the conditions of Native Hawaiians;
						(B)other sources of authority under the
			 Constitution for legislation on behalf of the indigenous, native peoples of the
			 United States, including Native Hawaiians, include but are not limited to the
			 Property, Treaty, and Supremacy Clauses, War Powers, and the Fourteenth
			 Amendment, and Congress hereby relies on those powers in enacting this
			 legislation; and
					(C)the Constitution’s original Apportionment
			 Clause and the 14th Amendment Citizenship and amended Apportionment Clauses
			 also acknowledge the propriety of legislation on behalf of the native peoples
			 of the United States, including Native Hawaiians;
					(4)Native Hawaiians have—
					(A)an inherent right to autonomy in their
			 internal affairs;
					(B)an inherent right of self-determination and
			 self-governance;
					(C)the right to reorganize a Native Hawaiian
			 governing entity; and
					(D)the right to become economically
			 self-sufficient; and
					(5)the United States shall continue to engage
			 in a process of reconciliation and political relations with the Native Hawaiian
			 people.
				(b)PurposeThe purpose of this Act is to provide a
			 process for the reorganization of the single Native Hawaiian governing entity
			 and the reaffirmation of the special political and legal relationship between
			 the United States and that Native Hawaiian governing entity for purposes of
			 continuing a government-to-government relationship.
			5.United States Office of Hawaiian
			 Relations
			(a)EstablishmentThere is established within the Office of
			 the Secretary the United States Office of Hawaiian Relations.
			(b)DutiesThe Office shall—
				(1)continue the process of reconciliation with
			 the Native Hawaiian people in furtherance of the Apology Resolution;
				(2)upon the reaffirmation of the
			 government-to-government relationship between the single Native Hawaiian
			 governing entity and the United States, effectuate and coordinate the special
			 political and legal relationship between the Native Hawaiian governing entity
			 and the United States through the Secretary, and with all other Federal
			 agencies;
				(3)provide timely notice to, and consult with,
			 the Native Hawaiian governing entity before taking any actions that may have
			 the potential to significantly affect Native Hawaiian resources, rights, or
			 lands;
				(4)work with the Interagency Coordinating
			 Group, other Federal agencies, and the State of Hawaii on policies, practices,
			 and proposed actions affecting Native Hawaiian resources, rights, or lands;
			 and
				(5)prepare and submit to the Committee on
			 Indian Affairs and the Committee on Energy and Natural Resources of the Senate
			 and the Committee on Natural Resources of the House of Representatives an
			 annual report detailing the activities of the Interagency Coordinating Group
			 that are undertaken with respect to the continuing process of reconciliation
			 and to effect meaningful consultation with the Native Hawaiian governing entity
			 and may provide recommendations for any necessary changes to Federal law or
			 regulations promulgated under the authority of Federal law.
				(c)Applicability to department of
			 defenseThis section shall
			 have no applicability to the Department of Defense or to any agency or
			 component of the Department of Defense, but the Secretary of Defense may
			 designate 1 or more officials as liaison to the Office.
			6.Native Hawaiian Interagency Coordinating
			 Group
			(a)EstablishmentIn recognition that Federal programs
			 authorized to address the conditions of Native Hawaiians are largely
			 administered by Federal agencies other than the Department of the Interior,
			 there is established an interagency coordinating group, to be known as the
			 Native Hawaiian Interagency Coordinating Group.
			(b)CompositionThe Interagency Coordinating Group shall be
			 composed of officials, to be designated by the President, from—
				(1)each Federal agency whose actions may
			 significantly or uniquely impact Native Hawaiian programs, resources, rights,
			 or lands; and
				(2)the Office.
				(c)Lead Agency
				(1)In generalThe Department of the Interior and the
			 White House Office of Intergovernmental Affairs shall serve as the leaders of
			 the Interagency Coordinating Group.
				(2)MeetingsThe Secretary shall convene meetings of the
			 Interagency Coordinating Group.
				(d)DutiesThe Interagency Coordinating Group
			 shall—
				(1)coordinate Federal programs and policies
			 that affect Native Hawaiians or actions by any agency or agencies of the
			 Federal Government that may significantly or uniquely affect Native Hawaiian
			 resources, rights, or lands;
				(2)consult with the Native Hawaiian governing
			 entity, through the coordination referred to in paragraph (1), but the
			 consultation obligation established in this provision shall apply only after
			 the satisfaction of all of the conditions referred to in section 8(c)(8);
			 and
				(3)ensure the participation of each Federal
			 agency in the development of the report to Congress authorized in section
			 5(b)(5).
				(e)Applicability to department of
			 defenseThis section shall
			 have no applicability to the Department of Defense or to any agency or
			 component of the Department of Defense, but the Secretary of Defense may
			 designate 1 or more officials as liaison to the Interagency Coordinating
			 Group.
			7.Designation of Department of Justice
			 representativeThe Attorney
			 General shall designate an appropriate official within the Department of
			 Justice to assist the Office in the implementation and protection of the rights
			 of Native Hawaiians and their political and legal relationship with the United
			 States, and upon the recognition of the Native Hawaiian governing entity as
			 provided for in section 8, in the implementation and protection of the rights
			 of the Native Hawaiian governing entity and its political and legal
			 relationship with the United States.
		8.Process for reorganization of Native
			 Hawaiian governing entity and reaffirmation of special political and legal
			 relationship between United States and Native Hawaiian governing
			 entity
			(a)Recognition of native hawaiian governing
			 entityThe right of the
			 qualified Native Hawaiian constituents to reorganize the single Native Hawaiian
			 governing entity to provide for their common welfare and to adopt appropriate
			 organic governing documents is recognized by the United States.
			(b)Commission
				(1)In generalThere is authorized to be established a
			 Commission to be composed of 9 members for the purposes of—
					(A)preparing and maintaining a roll of
			 qualified Native Hawaiian constituents; and
					(B)certifying that the individuals on the roll
			 of qualified Native Hawaiian constituents meet the definition of qualified
			 Native Hawaiian constituent set forth in section 3.
					(2)Membership
					(A)Appointment
						(i)In generalNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall appoint the members of the
			 Commission in accordance with subparagraph (B).
						(ii)ConsiderationIn making an appointment under clause (i),
			 the Secretary may take into consideration a recommendation made by any Native
			 Hawaiian membership organization or other entity with expertise and experience
			 in the determination of Native Hawaiian ancestry and lineal descendancy.
						(B)RequirementsEach member of the Commission shall
			 demonstrate, as determined by the Secretary—
						(i)not less than 10 years of experience in the
			 study and determination of Native Hawaiian genealogy (traditional cultural
			 experience shall be given due consideration); and
						(ii)an ability to read and translate into
			 English documents written in the Hawaiian language.
						(C)VacanciesA vacancy on the Commission—
						(i)shall not affect the powers of the
			 Commission; and
						(ii)shall be filled in the same manner as the
			 original appointment.
						(3)ExpensesEach member of the Commission shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for employees of agencies under subchapter I of
			 chapter
			 57 of title 5, United States Code, while away from their homes
			 or regular places of business in the performance of services for the
			 Commission.
				(4)DutiesThe Commission shall—
					(A)prepare and maintain a roll of qualified
			 Native Hawaiian constituents as set forth in subsection (c); and
					(B)certify that the individuals on the roll of
			 qualified Native Hawaiian constituents meet the definition of that term as set
			 forth in section 3.
					(5)Staff
					(A)In generalThe Commission may, without regard to the
			 civil service laws (including regulations), appoint and terminate an executive
			 director and such other additional personnel as are necessary to enable the
			 Commission to perform the duties of the Commission.
					(B)Compensation
						(i)In generalExcept as provided in clause (ii), the
			 Commission may fix the compensation of the executive director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter
			 53 of title 5, United States Code, relating to classification
			 of positions and General Schedule pay rates.
						(ii)Maximum rate of payThe rate of pay for the executive director
			 and other personnel shall not exceed the rate payable for level V of the
			 Executive Schedule under
			 section
			 5316 of title 5, United States Code.
						(6)Detail of federal government
			 employees
					(A)In generalAn employee of the Federal Government may
			 be detailed to the Commission without reimbursement.
					(B)Civil service statusThe detail of the employee shall be without
			 interruption or loss of civil service status or privilege.
					(7)Procurement of temporary and intermittent
			 servicesThe Commission may
			 procure temporary and intermittent services in accordance with
			 section
			 3109(b) of title 5, United States Code, at rates for
			 individuals that do not exceed the daily equivalent of the annual rate of basic
			 pay prescribed for level V of the Executive Schedule under section 5316 of that
			 title.
				(8)ExpirationThe Secretary shall dissolve the Commission
			 upon the reaffirmation of the special political and legal relationship between
			 the Native Hawaiian governing entity and the United States.
				(c)Process for Reorganization of Native
			 Hawaiian Governing Entity
				(1)Roll
					(A)ContentsThe roll shall include the names of the
			 qualified Native Hawaiian constituents who are certified by the Commission to
			 be qualified Native Hawaiian constituents, as defined in section 3.
					(B)Formation of rollEach individual claiming to be a qualified
			 Native Hawaiian constituent shall submit to the Commission documentation in the
			 form established by the Commission that is sufficient to enable the Commission
			 to determine whether the individual meets the definition set forth in section
			 3; provided that an individual presenting evidence that he or she satisfies the
			 definition in section 2 of
			 Public Law
			 103–150 shall be presumed to meet the requirement of section
			 3(12)(A)(i).
					(C)DocumentationThe Commission shall—
						(i)(I)identify the types of documentation that
			 may be submitted to the Commission that would enable the Commission to
			 determine whether an individual meets the definition of qualified Native
			 Hawaiian constituent set forth in section 3;
							(II)recognize an individual’s identification of
			 lineal ancestors on the 1890 Census by the Kingdom of Hawaii as a reliable
			 indicia of lineal descent from the aboriginal, indigenous, native people who
			 resided in the islands that now comprise the State of Hawaii on or before
			 January 1, 1893; and
							(III)permit elderly Native Hawaiians and other
			 qualified Native Hawaiian constituents lacking birth certificates or other
			 documentation due to birth on Hawaiian Home Lands or other similar
			 circumstances to establish lineal descent by sworn affidavits from 2 or more
			 qualified Native Hawaiian constituents;
							(ii)establish a standard format for the
			 submission of documentation and a process to ensure veracity; and
						(iii)publish information related to clauses (i)
			 and (ii) in the Federal Register.
						(D)ConsultationIn making determinations that each
			 individual proposed for inclusion on the roll of qualified Native Hawaiian
			 constituents meets the definition of qualified Native Hawaiian constituent in
			 section 3, the Commission may consult with bona fide Native Hawaiian membership
			 organizations, agencies of the State of Hawaii, including but not limited to,
			 the Department of Hawaiian Home Lands, the Office of Hawaiian Affairs, and the
			 State Department of Health, and other entities with expertise and experience in
			 the determination of Native Hawaiian ancestry and lineal descendancy.
					(E)NotificationThe Commission shall—
						(i)inform an individual whether they have been
			 deemed by the Commission a qualified Native Hawaiian constituent; and
						(ii)inform an individual of a right to appeal
			 the decision if deemed not to be a qualified Native Hawaiian
			 constituent.
						(F)Certification and submittal of roll to
			 secretaryThe Commission
			 shall—
						(i)submit the roll containing the names of
			 those individuals who meet the definition of qualified Native Hawaiian
			 constituent in section 3 to the Secretary within 2 years from the date on which
			 the Commission is fully composed; and
						(ii)certify to the Secretary that each of the
			 qualified Native Hawaiian constituents proposed for inclusion on the roll meets
			 the definition set forth in section 3.
						(G)PublicationUpon certification by the Commission to the
			 Secretary that those listed on the roll meet the definition of qualified Native
			 Hawaiian constituent set forth in section 3, the Commission shall publish the
			 notice of the certification of the roll in the Federal Register,
			 notwithstanding pending appeals pursuant to subparagraph (H).
					(H)AppealThe Secretary, in consultation with the
			 Commission, shall establish a mechanism for an administrative appeal for any
			 person whose name is excluded from the roll who claims to meet the definition
			 of qualified Native Hawaiian constituent in section 3.
					(I)Publication; updateThe Commission shall—
						(i)publish the notice of the certification of
			 the roll regardless of whether appeals are pending;
						(ii)update the roll and provide notice of the
			 updated roll on the final disposition of any appeal;
						(iii)update the roll to include any person who
			 has been certified by the Commission as meeting the definition of qualified
			 Native Hawaiian constituent in section 3 after the initial publication of the
			 roll or after any subsequent publications of the roll; and
						(iv)provide a copy of the roll and any updated
			 rolls to the Council.
						(J)Effect of publicationThe publication of the initial and updated
			 roll shall serve as the basis for the eligibility of qualified Native Hawaiian
			 constituents whose names are listed on those rolls to participate in the
			 reorganization of the Native Hawaiian governing entity.
					(2)Organization of council
					(A)OrganizationThe Commission, in consultation with the
			 Secretary, shall hold a minimum of 3 meetings, and each meeting shall be at
			 least 2 working days, of the qualified Native Hawaiian constituents listed on
			 the roll established under this section—
						(i)to develop criteria for candidates to be
			 elected to serve on the Council;
						(ii)to determine the structure of the Council,
			 including the number of Council members; and
						(iii)to elect members from individuals listed on
			 the roll established under this subsection to the Council.
						(B)Powers
						(i)In generalThe Council—
							(I)shall represent those listed on the roll
			 established under this section in the implementation of this Act; and
							(II)shall have no powers other than powers
			 given to the Council under this Act.
							(ii)FundingThe Council may enter into a contract with,
			 or obtain a grant from, any Federal or State agency to carry out clause
			 (iii).
						(iii)Activities
							(I)In generalThe Council shall conduct, among the
			 qualified Native Hawaiian constituents listed on the roll established under
			 this subsection, a referendum for the purpose of determining the proposed
			 elements of the organic governing documents of the Native Hawaiian governing
			 entity, including but not limited to—
								(aa)the proposed criteria for future membership
			 in the Native Hawaiian governing entity, provided that membership is voluntary
			 and can be relinquished;
								(bb)the proposed powers and authorities to be
			 exercised by the Native Hawaiian governing entity, as well as the proposed
			 privileges and immunities of the Native Hawaiian governing entity;
								(cc)the proposed civil rights and protection of
			 the rights of the citizens of the Native Hawaiian governing entity and all
			 persons affected by the exercise of governmental powers and authorities of the
			 Native Hawaiian governing entity, including the rights protected under section
			 202 of the Indian Civil Rights Act of 1968 (25 U.S.C. 1302);
								(dd)the protection and preservation of the
			 rights vested on the date of enactment of this Act of those Native Hawaiians
			 who are eligible to reside on the Hawaiian homelands under the authority of the
			 Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter 42); and
								(ee)other issues determined appropriate by the
			 Council.
								(II)Development of organic governing
			 documentsBased on the
			 referendum, the Council shall develop proposed organic governing documents for
			 the Native Hawaiian governing entity and may seek technical assistance from the
			 Secretary on the draft organic governing documents to ensure that the draft
			 organic governing documents comply with this Act and other Federal law.
							(III)DistributionThe Council shall publish to all qualified
			 Native Hawaiian constituents of the Native Hawaiian governing entity listed on
			 the roll published under this subsection notice of the availability of—
								(aa)a copy of the proposed organic governing
			 documents, as drafted by the Council; and
								(bb)a brief impartial description of the
			 proposed organic governing documents.
								(IV)Elections
								(aa)In generalNot sooner than 180 days after the proposed
			 organic governing documents are drafted and distributed, the Council, with the
			 assistance of the Secretary, shall hold elections for the purpose of ratifying
			 the proposed organic governing documents.
								(bb)PurposeThe Council, with the assistance of the
			 Secretary, shall hold the election for the purpose of ratifying the proposed
			 organic governing documents 60 days after publishing notice of an
			 election.
								(cc)OfficersOn certification of the organic governing
			 documents by the Secretary in accordance with paragraph (4), the Council, with
			 the assistance of the Secretary, shall hold elections of the officers of the
			 Native Hawaiian governing entity pursuant to paragraph (5).
								(3)Submittal of organic governing
			 documentsFollowing the
			 reorganization of the Native Hawaiian governing entity and the adoption of
			 organic governing documents, the Council shall submit the organic governing
			 documents of the Native Hawaiian governing entity to the Secretary.
				(4)Certifications
					(A)In generalWithin the context of the future
			 negotiations to be conducted under the authority of section 9(c)(1), and the
			 subsequent actions by the Congress and the State of Hawaii to enact legislation
			 to implement the agreements of the 3 governments, not later than 180 days,
			 which may be extended an additional 90 days if the Secretary deems necessary,
			 after the date on which the Council submits the organic governing documents to
			 the Secretary, the Secretary shall certify or decline to certify that the
			 organic governing documents—
						(i)establish the criteria for membership in
			 the Native Hawaiian governing entity and provide that membership is voluntary
			 and can be relinquished;
						(ii)were adopted by a majority vote of those
			 qualified Native Hawaiian constituents whose names are listed on the roll
			 published by the Secretary and who voted in the election;
						(iii)provide authority for the Native Hawaiian
			 governing entity to negotiate with Federal, State, and local governments, and
			 other entities;
						(iv)provide for the exercise of inherent and
			 other appropriate governmental authorities by the Native Hawaiian governing
			 entity;
						(v)prevent the sale, disposition, lease, or
			 encumbrance of lands, interests in lands, or other assets of the Native
			 Hawaiian governing entity without the consent of the Native Hawaiian governing
			 entity;
						(vi)provide for the protection of the civil
			 rights of the citizens of the Native Hawaiian governing entity and all persons
			 affected by the exercise of governmental powers and authorities by the Native
			 Hawaiian governing entity, including the rights protected under section 202 of
			 the Indian Civil Rights Act of 1968 (25 U.S.C. 1302);
						(vii)provide for the protection and preservation
			 of the rights vested on the date of enactment of this Act of those Native
			 Hawaiians who are eligible to reside on the Hawaiian homelands under the
			 authority of the Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter
			 42); and
						(viii)are consistent with applicable Federal
			 law.
						(B)Resubmission in case of
			 noncompliance
						(i)Resubmission by the secretaryIf the Secretary determines that the
			 organic governing documents, or any part of the documents, do not meet all of
			 the requirements set forth in subparagraph (A), the Secretary shall resubmit
			 the organic governing documents to the Council, along with a justification for
			 each of the Secretary’s findings as to why the provisions are not in full
			 compliance.
						(ii)Amendment and resubmission of organic
			 governing documentsIf the
			 organic governing documents are resubmitted to the Council by the Secretary
			 under clause (i), the Council shall—
							(I)amend the organic governing documents to
			 ensure that the documents meet all the requirements set forth in subparagraph
			 (A); and
							(II)resubmit the amended organic governing
			 documents to the Secretary for certification in accordance with this
			 paragraph.
							(C)Certifications deemed madeThe certifications under this paragraph
			 shall be deemed to have been made if the Secretary has not acted within 180
			 days after the date on which the Council has submitted the organic governing
			 documents of the Native Hawaiian governing entity to the Secretary.
					(5)ElectionsOn completion of the certifications by the
			 Secretary under paragraph (4), the Council, with the assistance of the
			 Secretary, shall hold elections of the officers of the Native Hawaiian
			 governing entity.
				(6)Provision of rollThe Council shall provide a copy of the
			 roll of qualified Native Hawaiian constituents to the governing body of the
			 Native Hawaiian governing entity.
				(7)TerminationThe Council shall cease to exist and shall
			 have no power or authority under this Act after the officers of the governing
			 body who are elected as provided in paragraph (5) are installed.
				(8)ReaffirmationNotwithstanding any other provision of law,
			 the special political and legal relationship between the United States and the
			 Native Hawaiian people is hereby reaffirmed and the United States extends
			 Federal recognition to the Native Hawaiian governing entity as the
			 representative sovereign governing body of the Native Hawaiian people
			 after—
					(A)the approval of the organic governing
			 documents by the Secretary under subparagraph (A) or (C) of paragraph (4);
			 and
					(B)the officers of the Native Hawaiian
			 governing entity elected under paragraph (5) have been installed.
					9.Reaffirmation of delegation of Federal
			 authority to State of Hawaii; governmental authority and power; negotiations;
			 claims
			(a)ReaffirmationThe delegation by the United States of
			 authority to the State of Hawaii to address the conditions of the indigenous,
			 native people of Hawaii contained in the Act entitled An Act to provide
			 for the admission of the State of Hawaii into the Union, approved March
			 18, 1959 (Public
			 Law 86–3; 73 Stat. 4), is reaffirmed.
			(b)Governmental authority and power
				(1)In generalConsistent with the policies of the United
			 States set forth in section 4(a)(4), the Native Hawaiian governing entity shall
			 be vested with the inherent powers and privileges of self-government of a
			 native government under existing law, except as set forth in this Act. Said
			 powers and privileges may be modified by agreement between the Native Hawaiian
			 governing entity, the United States, and the State of Hawaii pursuant to the
			 negotiations authorized in subsection (c)(1), and subject to the enactment of
			 implementing legislation and to the limit described by section 10(a).
				(2)MembershipOnce the United States extends Federal
			 recognition to the Native Hawaiian governing entity, the United States will
			 recognize and affirm the Native Hawaiian governing entity’s inherent power and
			 authority to determine its own membership criteria, to determine its own
			 membership, and to grant, deny, revoke, or qualify membership without regard to
			 whether any person was or was not deemed to be a qualified Native Hawaiian
			 constituent under this Act. The Native Hawaiian governing entity must provide
			 that membership in the Native Hawaiian governing entity is voluntary and can be
			 relinquished.
				(c)Negotiations
				(1)In generalUpon the reaffirmation of the special
			 political and legal relationship between the United States and the Native
			 Hawaiian governing entity, the United States and the State of Hawaii may enter
			 into negotiations with the Native Hawaiian governing entity designed to lead to
			 an agreement or agreements addressing such matters as—
					(A)the transfer of State of Hawaii lands and
			 surplus Federal lands, natural resources, and other assets, and the protection
			 of existing rights related to such lands or resources;
					(B)the exercise of governmental authority over
			 any transferred lands, natural resources, and other assets, including land
			 use;
					(C)the exercise of civil and criminal
			 jurisdiction;
					(D)the exercise of the authority to tax and
			 other powers and authorities that are recognized by the United States as powers
			 and authorities typically exercised by governments representing indigenous,
			 native people of the United States;
					(E)any residual responsibilities of the United
			 States and the State of Hawaii; and
					(F)grievances regarding assertions of
			 historical wrongs committed against Native Hawaiians by the United States or by
			 the State of Hawaii.
					(2)Amendments to existing lawsUpon agreement on any matter or matters
			 negotiated with the United States or the State of Hawaii, and the Native
			 Hawaiian governing entity, the parties may submit—
					(A)to the Committee on Indian Affairs of the
			 Senate, the Committee on Energy and Natural Resources of the Senate, and the
			 Committee on Natural Resources of the House of Representatives recommendations
			 for proposed amendments to Federal law that will enable the implementation of
			 agreements reached between the governments; and
					(B)to the Governor and the legislature of the
			 State of Hawaii, recommendations for proposed amendments to State law that will
			 enable the implementation of agreements reached between the governments.
					(3)During the period between the reaffirmation
			 of the special political and legal relationship between the United States and
			 the Native Hawaiian governing entity, and the subsequent enactment of
			 legislation to implement the agreement or agreements negotiated under paragraph
			 (1):
					(A)There shall be no Indian country within the
			 State of Hawaii.
					(B)The United States shall not take land in
			 trust for the benefit of the Native Hawaiian governing entity or for the
			 benefit of members of the Native Hawaiian governing entity.
					(C)The United States shall not restrict the
			 alienability of land owned by the Native Hawaiian governing entity.
					(D)Members of the Native Hawaiian governing
			 entity shall continue to be subject to the civil and criminal jurisdiction of
			 Federal and State courts.
					(E)Nothing in this Act alters or preempts the
			 existing legislative, regulatory, or taxation authority of the State of Hawaii
			 over individuals who are members of the Native Hawaiian governing entity or
			 over property owned by those individuals.
					(F)The Native Hawaiian governing entity shall
			 not exercise criminal, civil, adjudicative, legislative, regulatory, or
			 taxation authority or jurisdiction over individuals who are not members of the
			 Native Hawaiian governing entity without their express consent.
					(G)The Native Hawaiian governing entity shall
			 not exercise criminal, civil, adjudicative, legislative, regulatory, or
			 taxation authority or jurisdiction over corporations or other associations or
			 entities that are owned wholly or in majority part by persons who are not
			 members of the Native Hawaiian governing entity without their express
			 consent.
					(H)The Native Hawaiian governing entity shall
			 be immune from any lawsuit in any Federal or State court, with the exception
			 described in section 10(c)(3) and the exceptions set forth in clauses (i)
			 through (iv) of this subparagraph.
						(i)The Native Hawaiian governing entity may
			 waive its sovereign immunity, provided that it does so clearly and
			 unequivocally.
						(ii)The Native Hawaiian governing entity shall
			 not be immune from any lawsuit brought by the United States in any Federal
			 court.
						(iii)The Native
			 Hawaiian governing entity shall not be immune from any lawsuit brought by the
			 State of Hawaii to enforce the regulatory authority of the State recognized in
			 this Act.
						(iv)Real property owned in fee simple by the
			 Native Hawaiian governing entity shall not be immune from any in rem action
			 filed by the State of Hawaii.
						(I)Governmental,
			 nonbusiness, noncommercial activities undertaken by the Native Hawaiian
			 governing entity, or by a corporation or other association or entity wholly
			 owned by the Native Hawaiian governing entity, shall not be subject to the
			 regulatory or taxation authority of the State of Hawaii, except such activities
			 shall be subject to the authority of the State to regulate activities for the
			 protection of the public health or safety until such time as the Native
			 Hawaiian governing entity and the State of Hawaii come to an interim agreement
			 approved by the Secretary governing the extent of such regulation based on a
			 determination by the Secretary that the interim agreement is consistent with
			 applicable Federal law.
					(J)Commercial or
			 business activities undertaken by the Native Hawaiian governing entity, or by a
			 corporation or other association or entity owned, operated, or sponsored by the
			 Native Hawaiian governing entity, shall be subject to the regulatory and
			 taxation authority of the State of Hawaii to the same extent as commercial or
			 business activities undertaken by others.
					(K)Subject to subparagraph (I), activities
			 conducted on real property owned by, leased by, or subject to the control of
			 the Native Hawaiian governing entity shall be subject to the regulatory and
			 taxation authority of the State of Hawaii to the same extent as activities
			 conducted on real property owned by, leased by, or subject to the control of
			 others.
					(L)Subject to subparagraph (O), real property
			 owned by, leased by, or subject to the control of the Native Hawaiian governing
			 entity, and development of such property, shall be subject to the regulatory
			 and taxation authority of the State of Hawaii to the same extent as real
			 property owned by, leased by, or subject to the control of others.
					(M)Any commercial or business corporation or
			 other commercial or business association or entity owned, operated, or
			 sponsored by the Native Hawaiian governing entity shall be subject to the
			 regulatory and taxation authority of the State of Hawaii to the same extent as
			 commercial and business corporations and other commercial and business
			 associations and entities owned, operated, or sponsored by others.
					(N)Any specific power, authority, or
			 restriction set forth in this paragraph shall expire upon enactment of
			 legislation that implements an agreement or agreements negotiated under
			 paragraph (1) and that expressly replaces or alters such power, authority, or
			 restriction.
					(O)Nothing in this paragraph diminishes any
			 right or immunity (including any immunity from State or local taxation) granted
			 to Native Hawaiians or their property by the Hawaiian Homes Commission Act,
			 1920 (42 Stat. 108, chapter 42), the Act entitled An Act to provide for
			 the admission of the State of Hawaii into the Union, approved March 18,
			 1959 (Public Law
			 86–3; 73 Stat. 4), or sections 10001 through 10004 of the
			 Department of Defense Appropriations Act, 1994 (sections 10001 through 10004 of
			 Public Law
			 103–139; 107 Stat. 1418, 1480 (1993)).
					(P)Notwithstanding
			 any other provision of this Act—
						(i)the
			 officers and employees of the Native Hawaiian governing entity shall not be
			 immune from the criminal laws of the State of Hawaii; and
						(ii)the State of
			 Hawaii shall retain its authority to prosecute any violation of the criminal
			 laws of the State.
						(4)Nothing in paragraph (3) should be
			 interpreted as establishing any presumption about the powers or authorities
			 that could properly be exercised by the United States, the State of Hawaii, or
			 the Native Hawaiian governing entity after further legislation, including
			 legislation enacted to implement any agreement negotiated under this
			 subsection.
				(d)ClaimsNothing in this Act—
				(1)alters existing law, including case law,
			 regarding obligations of the United States or the State of Hawaii relating to
			 events or actions that occurred prior to recognition of the Native Hawaiian
			 governing entity;
				(2)creates, enlarges, revives, modifies,
			 diminishes, extinguishes, waives, or otherwise alters any Federal or State
			 claim or cause of action against the United States or its officers or the State
			 of Hawaii or its officers or any other person or entity, or any defense
			 (including the defense of statute of limitations) to any such claim or cause of
			 action, except in the case of claims or causes of action challenging the
			 constitutionality or legality of programs benefitting Native Hawaiians to the
			 extent that this Act creates or enlarges any defense to any such claim or cause
			 of action;
				(3)amends
			 section
			 2409a of title 28, United States Code (commonly known as the
			 Quiet Title Act),
			 chapter 171 of title 28,
			 United States Code (commonly known as the Federal Tort Claims
			 Act), section 1491 of title 28, United
			 States Code (commonly known as the Tucker Act),
			 section
			 1505 of title 28, United States Code (commonly known as the
			 Indian Tucker Act), the Hawaii Organic Act (31 Stat. 141), or
			 any other Federal statute, except as expressly amended by this Act; or
				(4)alters the sovereign immunity of the United
			 States or of the State of Hawaii.
				10.Applicability of certain Federal
			 laws
			(a)Indian gaming regulatory act
				(1)In generalThe Native Hawaiian governing entity and
			 Native Hawaiians may not conduct gaming activities as a matter of claimed
			 inherent authority or under the authority of any Federal law, including the
			 Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) or under
			 any regulations thereunder promulgated by the Secretary or the National Indian
			 Gaming Commission.
				(2)ApplicabilityThe prohibition contained in paragraph (1)
			 regarding the use of Indian Gaming Regulatory Act (25 U.S.C. 2701 et
			 seq.) and inherent authority to game applies regardless of
			 whether gaming by Native Hawaiians or the Native Hawaiian governing entity
			 would be located on land within the State of Hawaii or within any other State
			 or territory of the United States.
				(b)Single governing entityThis Act will result in the recognition of
			 the single Native Hawaiian governing entity. Additional Native Hawaiian groups
			 shall not be eligible for acknowledgment pursuant to the Federal Acknowledgment
			 Process set forth in part 83 of title 25, Code of Federal Regulations, or any
			 other administrative acknowledgment or recognition process.
			(c)Indian programs, services, and
			 laws
				(1)In generalNotwithstanding any other provision of this
			 Act, nothing in this Act extends eligibility for any Indian program or service
			 to the Native Hawaiian governing entity or its members unless a statute
			 governing such a program or service expressly provides that Native Hawaiians or
			 the Native Hawaiian governing entity is eligible for such program or service.
			 Nothing in this Act affects the eligibility of any person for any program or
			 service under any statute or law in effect before the date of enactment of this
			 Act.
				(2)Applicability of other termsSubject to paragraph (3), in Federal
			 statutes or regulations in force prior to the United States recognition of the
			 Native Hawaiian governing entity, the terms Indian and
			 Native American, and references to Indian tribes, bands, nations,
			 pueblos, villages, or other organized groups or communities, shall not apply to
			 the Native Hawaiian governing entity or its members, unless the Federal statute
			 or regulation expressly applies to Native Hawaiians or the Native Hawaiian
			 governing entity.
				(3)Indian civil rights act of
			 1968The Council and the
			 Native Hawaiian governing entity shall be subject to sections 201 through 203
			 of the Indian Civil Rights Act of 1968 (25 U.S.C. 1301–1303). Nothing in
			 such Act, and nothing in this paragraph, shall be interpreted to expand the
			 powers and authorities of the Council or the Native Hawaiian governing entity
			 that are described elsewhere in this Act.
				(d)Real property transfersSection 2116 of the Revised Statutes
			 (commonly known as the Indian Trade and Intercourse Act)
			 (25 U.S.C.
			 177) does not apply to any purchase, grant, lease, or other
			 conveyance of lands, or of any title or claim thereto, from Native Hawaiians,
			 Native Hawaiian entities, or the Kingdom of Hawaii that occurred prior to the
			 date of the United States’ recognition of the Native Hawaiian governing
			 entity.
			11.Rule of
			 constructionNothing in this
			 Act impliedly amends, repeals, supersedes, abrogates, or overrules any
			 provision of Federal law, including case law, affecting the privileges,
			 immunities, powers, authorities, or jurisdiction of any Indian tribe outside
			 the State of Hawaii.
		12.SeverabilityIf any section or provision of this Act is
			 held invalid, it is the intent of Congress that the remaining sections or
			 provisions shall continue in full force and effect.
		13.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
